                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


DERRICK DEWAYNE GRANT #131548                                CIVIL ACTION NO: 16-CV-00077

VERSUS                                                       JUDGE ELIZABETH FOOTE

N. BURL CAIN, ET AL.                                         MAGISTRATE JUDGE HORNSBY


                                           JUDGMENT

        In accordance with, and for the reasons set forth in, the Court’s Memorandum Order,

        IT IS ORDERED that the Petition for Writ of Habeas Corpus [Record Document 1] is

DENIED. The case is DISMISSED WITH PREJUDICE.

        The Court GRANTS Petitioner a certificate of appealability pursuant to 28 U.S.C. § 2253

because he has made a substantial showing of the denial of a constitutional right regarding the

references that the prosecution made during closing argument about his post-arrest silence.

        The Clerk of Court is directed to close this case.

                                                               21st day of March,
        THUS DONE AND SIGNED in Shreveport, Louisiana on this _______

2019.

                                                      _______________________________
                                                      ELIZABETH E. FOOTE
                                                      UNITED STATES DISTRICT JUDGE
